Citation Nr: 0916789	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  04-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for multilevel 
degenerative disc disease of the thoracolumbar spine, 
currently rated as 20 percent disabling.  

2.  Entitlement to a rating greater than 10 percent for 
cervical spondylosis with degenerative disc disease at C3-4.  

3.  Entitlement to a rating in excess of 10 percent for the 
separately ratable radiculopathy of the left lower extremity 
associated with the degenerative disc disease of the 
thoracolumbar spine.  

4.  Entitlement to a rating in excess of 10 percent for the 
separately ratable cervical neuritis (radiculopathy) of the 
left upper extremity associated with the cervical spondylosis 
with degenerative disc disease at C3-4.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to November 
1997.  

These matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The RO denied entitlement to an 
increased rating for the service-connected degenerative disc 
disease of the thoracolumbar spine.  Thereafter, by a 
December 2003 rating decision, the RO increased the rating 
for cervical spondylosis with degenerative disc disease at 
C3-4 to 10 percent and also assigned separate 10 percent 
ratings, each for radiculopathy of the left upper extremity 
associated with the cervical spine degenerative disc disease 
and radiculopathy of the left lower extremity associated with 
the degenerative disc disease of the thoracolumbar spine.  

As the grant of each of the separate 10 percent ratings for 
neurological manifestations were made pursuant to the revised 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243, these 
secondary ratings stem from the appeal of the thoracolumbar 
and cervical spine increased rating claims and are presently 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In July 2007, the Board remanded this case for additional 
development.  The requested development has been completed 
and the case is now ready for final appellate consideration.  



FINDINGS OF FACT

1.  Degenerative disc disease of the thoracolumbar spine has 
been manifest throughout the appeal period by recurring 
attacks of moderate low back pain which, on occasion, 
produced slight limitation of motion of the lumbar spine and 
for which the Veteran has received relief with pain 
medication and rest; no incapacitating episodes have been 
shown.  

2.  Cervical spondylosis with degenerative disc disease of 
the cervical spine was manifest by moderate limitation of 
motion (30 degrees) on October 11, 2006.  

3.  The evidence shows that the Veteran has not had any 
incapacitating episodes due to cervical spondylosis with 
degenerative disc disease of the cervical spine.  

4.  Radiculopathy of the left lower extremity associated with 
the degenerative disc disease of the thoracolumbar spine has 
been manifest throughout the appeal period by no more than 
slight incomplete paralysis of the sciatic nerve.  

5.  Cervical neuritis (radiculopathy) of the left upper 
extremity associated with the cervical spondylosis with 
degenerative disc disease at C3-4 has been manifest 
throughout the appeal period by no more than slight 
incomplete paralysis of the ulnar nerve.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 20 
percent for multilevel degenerative disc disease of the 
thoracolumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Code 5293 (2008).  

2.  The criteria are not met for a rating greater than 10 
percent for cervical spondylosis with degenerative disc 
disease prior to October 11, 2006.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 5292 (2008).  

3.  The criteria are met for a 20 percent rating and no more 
for cervical spondylosis with degenerative disc disease from 
October 11, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Code 5292 (2008).  

4.  The criteria are not met for a rating greater than 10 
percent for neuropathy of the left lower extremity associated 
with the degenerative disc disease of the thoracolumbar 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, and 4.71a, 
Code 8620 (2008).  

5.  The criteria are not met for a rating greater than 10 
percent for neuropathy (radiculopathy) of the left upper 
extremity associated with the cervical spondylosis with 
degenerative disc disease at C3-4.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 8616 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

During the pendency of the veteran's appeal, VA revised the 
criteria for evaluating disabilities of the spine twice, 
effective September 23, 2002, and effective September 26, 
2003.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

The rating criteria that were in effect prior to September 
2002 for evaluating intervertebral disc syndrome provided 
that a 10 percent rating was to be assigned for mild 
impairment.  Moderate intervertebral disc syndrome, with 
recurring attacks, warranted a 20 percent evaluation.  For 
severe impairment, with recurring attacks, but only 
intermittent relief, a 40 percent rating was for assignment.  
A 60 percent rating was warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  Code 5293.  

Alternatively, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation.  A 
20 percent evaluation requires moderate limitation of motion.  
Severe limitation of motion is required for a 40 percent 
evaluation.  Code 5292. 

Slight limitation of motion of the thoracic spine warranted a 
0 percent rating.  A 10 percent evaluation was to be assigned 
for moderate or severe limitation of motion.  Code 5291.  

Severe limitation of cervical spine motion warrants a 
30 percent rating.  For moderate limitaiton of motion, a 
20 percent evaluation is to be assigned.  A 10 percent rating 
is warranted when there is slight limitation of cervical 
spine motion.  Code 5290.  

Beginning September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Effective September 26, 2003, all of the rating criteria for 
evaluating disabilities of the spine were revised into a 
General Rating Formula (for musculoskeletal impairment) and a 
Formula for Rating Intervertebral Disc Syndrome.

The following General Rating Formula is to be used for 
evaluating diseases and injuries of the spine under 
diagnostic codes 5235 to 5243, unless a disability under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes), with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 
Unfavorable ankylosis of the entire spine.		
	100 percent
Unfavorable ankylosis of the entire thoracolumbar spine. 
	50 percent
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.						40 percent
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine				30 percent
Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.				
						20 percent
Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of 
motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent of more 
of height.
									10 percent

Intervertebral disc syndrome, Code 5243, (preoperatively or 
postoperatively) is to be rated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes: 
With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.			
			60 percent
With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 
12 months.			40 percent
With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 
12 months.			20 percent
With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 
12 months.			10 percent

VA clinic records dated from 2000 through November 2008 
reflect very infrequent complaints relative to the Veteran's 
lower back, neck, or extremities.  

An evaluation by a private chiropractor in October 2002 noted 
the Veteran's complaints of low back pain that radiated into 
the backs of his legs and also radiated up into his mid-back 
and neck.  He also reported numbness, tingling, and pain in 
his left hand, including the first, second, and third digits.  
The examiner indicated that there was decreased range of 
motion of the cervical spine, with 15 degrees of extension 
and 50 degrees of left rotation.  The Veteran also reported 
tingling into the left second and third fingers on 
compression of the foramina on the left side of the neck.  
Examination of the low back revealed decreased extension to 
15 degrees, with pain at that point that referred to both 
legs.  The remainder of the examination was essentially 
normal.  

A VA compensation examination was conducted in October 2002.  
At that time, the Veteran indicated that he was able to 
perform a variety of daily activities, with no limitation.  
Examination of the cervical spine revealed no muscle 
tenderness, weakness, or spasm.  Cervical range of motion was 
noted to be within normal limits, with flexion to 65 degrees, 
extension to 50 degrees, right and left lateral flexion to 40 
degrees, and right and left rotation to 80 degrees.  Pain, 
weakness, incoordination, fatigue, or lack of endurance did 
not limit range of motion.  Examination of the lumbar spine 
revealed some muscle tenderness in the low and mid-back 
areas, but there was no muscle spasm or weakness.  Range of 
motion was noted to be within normal limits, with lumbar 
spine flexion to 95 degrees, extension to 15 degrees, right 
and left lateral bending to 40 degrees, and right and left 
lateral rotation to 35 degrees.  Straight leg raise testing 
was positive on the left, with subjective report of pain and 
numbness in the right lower extremity.  Pain, weakness, 
incoordination, fatigue, or lack of endurance did not limit 
range of motion.  The examiner indicated that the Veteran 
should be limited to lifting and carrying 20 pounds 
occasionally and 10 pounds frequently.  Standing and walking 
should be limited to six hours a day, and he should avoid 
frequent bending, kneeling, stooping, crawling, and 
crouching, as well as frequent use of the upper extremities 
for gross manipulation.  The examiner also noted that 
sensation was slightly decreased in the left lower extremity; 
reflexes were normal throughout.  

On VA compensation examination in October 2006, the Veteran 
reported constant low back pain which he rated 6/10; he 
denied any daily flares.  He worked as a production 
supervisor and stated that he had missed three days work due 
to his back pain in the past year.  He denied having any 
incapacitating episodes of back or neck pain in the previous 
year.  The Veteran walked with a slow gait, without a limp; 
he indicated he could walk more than two hours without 
difficulty and denied using a cane for ambulation.  
Examination of the neck revealed tenderness to palpation over 
the mid-cervical spine.  Forward flexion was accomplished to 
30 degrees and was limited by pain at that point.  Extension 
was limited by pain at 20 degrees.  Lateral bending in each 
direction was limited by pain at 20 degrees.  Lateral 
rotation was limited by pain at 40 degrees in each direction.  
Upper extremity strength was noted to be 5/5 bilaterally.  
Light touch sensation was intact in both upper extremities.  
There was no limitation due to weakness, fatigability, 
incoordination, or lack of endurance with repetitive motion 
or flares.  The examiner noted that range of motion of the 
lumbar spine was limited by pain at 85 degrees of flexion, 
10 degrees of extension, 20 degrees of lateral bending in 
each direction, and axial rotation to 30 degrees in each 
direction.  Motor strength throughout both lower extremities 
was noted to be 5/5.  Light touch sensation was intact in the 
L2 through S1 dermatomes bilaterally.  Straight leg raise 
testing was negative bilaterally.  The patellar reflex was 
absent bilaterally.  The examiner indicated that range of 
motion was limited by pain, but not by weakness, 
fatigability, incoordination, or lack of endurance with 
repetitive motion or flares.  

Pursuant to the Board's July 2007 remand, another VA 
compensation examination was conducted in August 2008.  The 
Veteran reported that, about four years previously, he was 
having severe pain in his left arm and leg, but that the pain 
had gradually decreased and he currently denied having any 
pain in his left arm or leg.  He indicated that his pain was 
dull and achy, 6/10 on a daily basis, associated with flare-
ups or with activity, and was located primarily in the 
midline.  The Veteran stated that the pain would occasionally 
radiate to his right side.  He denied having any complaints 
of impotence or incontinence of bowel or bladder.  He also 
denied having any acute episodes that required time off 
ordered by a physician.  The Veteran indicated that he would 
take Motrin or Celebrex for his back pain and that he used no 
assistive devices.  On examination, there was no crepitus 
with motion of either the cervical, thoracic, or lumbar 
spine, and there was no evidence of instability or deformity.  
Range of motion of the cervical spine was accomplished to 50 
degrees of flexion, 20 degrees of extension, 20 degrees of 
lateral bending in each direction, and 45 degrees of lateral 
rotation in each direction.  The examiner indicated that 
motion in each axis was limited by pain at the points noted, 
but not by weakness, incoordination, fatigability, or lack of 
endurance on repetitive use or with flares.  Forward flexion 
of the thoracolumbar spine was possible to 90 degrees, 
extension to 20 degrees, lateral bending to 20 degrees in 
each direction, and rotation to 30 degrees in each direction.  
Range of motion of the thoracolumbar spine was not limited by 
pain, weakness, incoordination, fatigability, or lack of 
endurance on repetitive use or with flares.  The examiner 
stated that there was some tenderness to palpation over the 
lumbar spine, however.  Muscle strength was noted to be 5/5 
throughout.  No abnormal reflexes were reported.  The 
Veteran's gait was normal and without antalgia.  The examiner 
stated that there was no neurological impairment noted at 
that time.  There was no incomplete paralysis of either the 
sciatic or ulnar nerves and no impairment due to an 
intervertebral disc condition.  

Lumbar or thoracolumbar spine

Initially, the Board notes that, in rating the Veteran's 
service-connected disabilities, care must be taken to avoid 
using the same manifestations to assign ratings using 
different diagnostic codes.  Doing so would constitute 
impermissible pyramiding of ratings.  See 38 C.F.R. § 4.14 
(2008).  

Applying the reported clinical findings to the rating 
criteria that were in effect prior to September 2002 
regarding the lumbar spine, the Board finds that none of the 
criteria for a higher rating under old Code 5293 are met at 
any time during the appeal period.  While the Veteran has 
reported recurring attacks/flare-ups which, especially prior 
to August 2008, have produced slight limitation of motion of 
the lumbar spine, it is clear that he has been able to obtain 
relief of his symptoms with pain medication and rest.  In 
this regard, the Board finds that it would constitute 
impermissible pyramiding to assign a separate compensable 
rating under Code 5292 based on limitation of motion, since 
that limitation of motion due to pain has been the only 
manifestation of the disability relative to the back.  Thus, 
a rating greater than the current 20 percent currently in 
effect under Code 5293 must be denied.  

Turning to the revised criteria that became effective in 
September 2002 for intervertebral disc syndrome, revised Code 
5293, the Board observes that there is no evidence that the 
Veteran has ever experienced any incapacitating episodes, as 
defined by the rating schedule; a 0 percent rating would be 
warranted on that basis.  

Next, applying the General Rating Formula that became 
effective in September 2003, because forward flexion of the 
thoracolumbar spine has never been reported as being limited 
to less than 85 degrees, even considering limitation due to 
pain, and no examiner has reported more than slight 
limitation of motion in any other axis, a compensable rating 
is not warranted, based on that formula.  

Finally, because, as noted above, there is no evidence of any 
incapacitating episodes due to the Veteran's degenerative 
disc disease, a compensable rating is also not warranted on 
that basis under the newest criteria either.  

Summarizing, the Board concludes that a rating greater than 
the current 20 percent due to degenerative disc disease of 
the thoracolumbar spine must be denied.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected multilevel degenerative disc disease of the 
thoracolumbar spine has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the disability.  In the absence of 
such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Cervical spine

Similar considerations regarding the revisions to the rating 
schedule apply to disorders of the cervical spine.  

As with the Veteran's thoracolumbar spine, the evidence shows 
that the manifestations due to the service-connected cervical 
spine disability have been the result of limitation of motion 
due to pain.  Consequently, the RO has rated the disability 
under the provisions of Code 5290 (limitation of motion of 
the cervical spine).  

The record shows that examiners have noted varying degrees of 
limitation of motion of the cervical spine: the private 
chiropractor in October 2002 did not report any limitation of 
flexion (although he noted some limitation of extension and 
of rotation to the left), and the VA examiner in October 2002 
reported that range of motion of the cervical spine was 
within normal limits.  In October 2006, flexion was noted to 
be limited by pain at 30 degrees.  Additionally, range of 
motion in the other axes in October 2006 was similarly 
restricted by pain to a significantly greater degree than was 
reported in August 2008.  However, in subsequent statements, 
the veteran has reported continuing significant pain.

Based on the clinical findings recorded by the above 
examiners, the Board finds that, prior to October 2006, the 
criteria for a rating greater than 10 percent were not met.  
However, from October 11, 2006, the date of that VA 
compensation examination, the criteria were met for a 20 
percent rating under Code 5290, inasmuch as range of motion 
of the cervical spine was shown to be limited to a moderate 
degree by pain.  

Considering the General Rating Formula that became effective 
in September 2003, the Board observes that the reported 
clinical findings again meet the criteria for no more than a 
10 percent rating (flexion greater than 30 degrees) prior to 
October 2006 2008.  But from October 11, 2006, the criteria 
were met for a 20 percent rating for the service-connected 
cervical spine disability under the General Rating Formula 
for Code 5242.  In this regard, the Board notes that no 
examiner has reported any additional limitation due to 
weakness, incoordination, fatigability, or lack of endurance 
on use or with flare-ups.  

Again, however, there is no evidence that the Veteran has 
experienced any incapacitating episodes to warrant a 
compensable evaluation under the Formula for Rating 
Intervertebral Disc Syndrome.  And no neurological 
manifestations due to the cervical spine disability have been 
shown - that are not already separately rated - as might 
warrant a compensable rating under old Code 5293.  

In summary, then, an increased rating for cervical 
spondylosis with degenerative disc disease prior to October 
11, 2006 is denied.  However, an increased, staged rating of 
20 percent is allowed from October 11, 2006.  38 U.S.C.A. 
5107(b).  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected cervical spine disability has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

Left lower extremity and left upper extremity radiculopathy

The RO has rated the Veteran's radiculopathy of the left 
lower and left upper extremities as manifestations of his 
degenerative disc disease of the thoracolumbar spine and of 
the cervical spine, respectively under old Code 5293.  The 
degree of impairment due to neuritis of the sciatic nerve or 
of the ulnar nerve is rated as follows:

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis of the sciatic nerve 
which is mild, moderate, or moderately severe in degree, 
respectively.  A 60 percent rating is warranted for severe 
incomplete paralysis with marked muscle atrophy.  Code 8620.  

Disability ratings of 10 percent, 20 percent, and 30 percent 
are assignable for incomplete paralysis of the ulnar nerve 
which is mild, moderate, or severe in degree, respectively.  
A 60 percent rating is warranted for complete paralysis with 
"griffin Claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb, and flexion of wrist 
weakened.  Code 8616.  

The regulations also provide that, when the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  

The record shows that the private chiropractor in October 
2002 noted the Veteran's report of numbness and tingling in 
his left hand, which was reproduced on pressure over the 
cervical spine, and that the October 2002 VA examiner 
indicated that sensation was slightly decreased in the left 
lower extremity.  In addition, the August 2008 VA examiner 
recorded the Veteran's report that he had experienced severe 
pain in his left arm and leg four years earlier, although the 
pain had gradually decreased.  At that time, he indicated 
that his pain was primarily in his back, but would 
occasionally radiate to his right side.  Except for an absent 
patellar reflex bilaterally only in October 2006, no examiner 
has reported any other abnormal neurological clinical 
findings relative to degenerative disc disease of the 
cervical or thoracolumbar spine.  Significantly, the most 
recent VA examiner stated that the neurological examination 
was completely normal and that there was no evidence of 
neurologic impairment due to an intervertebral disc 
condition.  

Accordingly, the Board finds that the manifestations of 
neuropathy in the Veteran's left lower extremity and his left 
upper extremity have been no more than slight throughout the 
appeal period.  A 10 percent rating has been in effect for 
each disability throughout the appeal period.  Therefore, the 
Board concludes that an increased rating is not warranted for 
radiculopathy of the left lower extremity or the left upper 
extremity.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the Veteran's 
service-connected radiculopathy has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the Board finds that the requirements for 
referral of the case for evaluation for an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the Veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to supply information or evidence 
concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Further, the Veteran's 
statements, in particular those in his notice of 
disagreement, evidence actual knowledge of the necessary 
information to support his claims, curing any defect in the 
notice.  Thus, the Board concludes that the Veteran, in this 
instance, was not prejudiced by the lack of specific notice 
required by Vazquez-Flores prior to adverse decisions that 
are the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a September 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board observes that the required notice was provided 
before the adverse decision in December 2003.  Although the 
appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Also, in September 
2006, the Appeals Management Center notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded two VA compensation examinations, 
and VA and private treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

An increased rating for multilevel degenerative disc disease 
of the thoracolumbar spine, currently rated as 20 percent 
disabling, is denied.  

A rating greater than 10 percent for cervical spondylosis 
with degenerative disc disease at C3-4 prior to October 11, 
2006 is denied.  

A 20 percent rating for cervical spondylosis with 
degenerative disc disease at C3-4 from October 11, 2006 is 
allowed, subject to the law and regulations governing the 
award of monetary benefits.  

A rating greater than 10 percent for the separately ratable 
radiculopathy of the left lower extremity associated with the 
degenerative disc disease of the thoracolumbar spine is 
denied.  

A rating greater than 10 percent for the separately ratable 
cervical neuritis (radiculopathy) of the left upper extremity 
associated with the cervical spondylosis with degenerative 
disc disease at C3-4 is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


